Citation Nr: 9909644	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-13 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for chronic 
obstructive pulmonary disease (COPD).  The veteran filed a 
timely notice of disagreement and substantive appeal, 
perfecting this appeal.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks service connection for COPD.  In signed and 
sworn written statements, he has reported that he did not 
smoke until he began service in 1943; thereafter he became a 
chronic smoker.  He did not cease this habit until 
approximately 1987, when he was diagnosed with COPD.  
Credible medical evidence, both VA and private, is of record 
confirming a current diagnosis of COPD.  Also, the veteran's 
private physician has provided a July 1993 statement that 
this disability was "clearly caused by many years of 
smoking."  

Recently enacted legislation prohibits service connection of 
a disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service.  Public Law No. 105-206, § 9014, 
112 Stat. 685, 865-66 (1998) (to be codified at 38 U.S.C. 
§ 1103).  This statute, however, applies only to claims filed 
after June 9, 1998.  Where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies.  Dudnick 
v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Because the veteran's claim for service 
connection for chronic obstructive pulmonary disease was 
received in June 1993, it will be considered under the law as 
it existed prior to June 9, 1998.  

The VA's General Counsel has concluded that, under certain 
circumstances, service connection may be established for a 
disease or injury resulting in disability or death that was a 
direct result of tobacco use arising out of nicotine 
dependence first incurred during service.  VAOPGCPREC 19-97, 
62 Fed. Reg. 37954 (1997); VAOPGCPREC 2-93, 58 Fed. Reg. 
42746 (1993).  Precedent opinions of the General Counsel are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 1998).

The veteran alleges that he became addicted to nicotine as a 
result of tobacco products he used in service.  This 
allegation constitutes an informal claim for service 
connection for nicotine dependence.  In view of the General 
Counsel Opinion cited above, the outcome of the claim for 
nicotine dependence can change the outcome of the claim for 
service connection for chronic obstructive pulmonary disease.  
Therefore, the claim for service connection for nicotine 
dependence is inextricably intertwined with the claim for 
service connection COPD, and the claim for nicotine 
dependence must be developed before a decision is entered on 
the question of service connection for COPD.  Kellar v. 
Brown, 6 Vet.App. 157 (1994). 

Thus, it is necessary to REMAND the veteran's claim.  This 
claim is returned to the RO for the following additional 
development:
 
1.  The RO should ensure that all 
current, relevant records of treatment 
are associated with the claims folder.

2.  The RO should develop the claim for 
service connection for nicotine 
dependence.  The development should 
include acquiring all pertinent evidence 
and scheduling the veteran for a VA 
psychiatric examination to determine if 
he meets the diagnostic criteria for 
nicotine dependence, as defined in the 
Diagnostic and Statistical Manual of the 
American Psychiatric Association.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.  All indicated tests should 
be accomplished, as determined by the 
examiner.  The examiner's attention is 
directed to the October 27, 1997 VHA 
Guidelines for Medical Evaluation of 
Claims for Tobacco-Related Disability for 
guidance in examining the veteran.  If 
the examiner determines that the veteran 
meets the diagnostic criteria for 
nicotine dependence, the examiner should 
determine if it is as likely as not that 
the veteran became dependent on nicotine 
while in service.  The medical basis for 
any opinions expressed should be clearly 
established for the record.  

3.  After completion of all requested 
development, the RO should review the 
veteran's claim for service connection 
for nicotine dependence.  The veteran 
should be given notice of the RO's 
decision with regard to the claim.  The 
RO should notify the veteran of his right 
to appeal any unfavorable action, and the 
RO should assure that the veteran has an 
opportunity to complete all steps 
necessary to appeal any unfavorable 
action to the Board, as provided in 
38 U.S.C.A. § 7105.

4.   After all action is completed with 
regard to development of the claim for 
service connection for nicotine 
dependence, the RO should review the 
claim for service connection for COPD, 
taking into account the end result of 
development of the claim for service 
connection for nicotine dependence, along 
with the guidance provided in the 
VAOPGCPREC 19-97 (1997).  If the claim is 
not resolved to the satisfaction of the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).






- 5 -


